UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form 10-K For the fiscal year ended December 31, 2009 Commission file number 1-13817 Boots & Coots, Inc. (Name of registrant as specified in its charter) Delaware 11-2908692 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7908 N. Sam Houston Parkway W., 5th Floor Houston, Texas (Address of principal executive offices) (Zip Code) 281-931-8884 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.00001 par value NYSE Amex Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities act.Yes oNo x Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark if disclosure of delinquent filers pursuantto Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Exchange Act Rule (12b-2)) Large Accelerated Filero Accelerated Filerx Non-Accelerated Filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.Yes oNo x The aggregate market value of common stock held by non-affiliates as of June 30, 2009 was $107,587,000. The number of shares of the issuer's common stock, par value $.00001, outstanding on March 2, 2010 was 80,128,460 DOCUMENTS INCORPORATED BY REFERENCE Portions of the Company's definitive Proxy Statement for its Annual Meeting of Stockholders to be filed with the U.S. Securities and Exchange Commission on or before April 30, 2010 are incorporated by reference into Part III, hereof, as specifically set forth in Part III. 1 FORM 10-K ANNUAL REPORT For the Year Ended December 31, 2009 TABLE OF CONTENTS Page PART I 3 Item 1. Business 3 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 18 Item 2. Properties 18 Item 3. Legal Proceedings 19 Item 4. Reserved 19 PART II 20 Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item 6. Selected Financial Data 22 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 35 Item 8. Financial Statements and Supplementary Data 35 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 35 Item 9A. Controls and Procedures 36 Item 9B. Other Information 36 PART III 36 Item 10. Directors, Executive Officers and Corporate Governance 36 Item 11. Executive Compensation 36 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 37 Item 13. Certain Relationships and Related Transactions, and Director Independence 37 Item 14. Principal Accounting Fees and Services 37 PART IV 37 Item 15. Exhibits, Financial Statement Schedules 37 SIGNATURES 39 CERTIFICATIONS FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm on the Company’s Internal Control Over Financial Reporting 40 Report of Independent Registered Public Accounting Firm on Consolidated Financial Statements 41 Consolidated Balance Sheets 42 Consolidated Statements of Income 43 Consolidated Statements of Stockholders' Equity 44 Consolidated Statements of Cash Flows 45 Notes to Consolidated Financial Statements 46 2 Table of Contents PART I SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Included and incorporated by reference in this Form 10-K are certain forward-looking statements, within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. All statements, other than statements of historical facts, included or incorporated by reference in this Form 10-K that address activities, events or developments that we expect or anticipate will or may occur in the future are forward-looking statements, including statements regarding our future financial position, growth strategy, budgets, projected costs, and plans and objectives of management for future operations. We use the words "may," "will," "expect," "anticipate," "estimate," "believe," "continue," "intend," "plan," "budget" and other similar words to identify forward-looking statements. You should read statements that contain these words carefully and should not place undue reliance on these statements. Although we believe our expectations reflected in these forward-looking statements are based on reasonable assumptions, no assurance can be given that these expectations or assumptions will prove to have been correct. Important factors that could cause actual results to differ materially from the expectations reflected in the forward-looking statements include, but are not limited to, the following factors and the other factors described in this Form 10-K under the caption "Risk Factors": • competition; • changes in economic or political conditions in the markets in which we operate; and • the inherent risks associated with our operations, such as equipment defects, malfunctions and natural disasters. We believe that it is important to communicate our expectations of future performance to our investors. However, events are likely to occur in the future that we are unable to accurately predict or control. We do not undertake any obligation to publicly update or revise publicly any forward-looking statements. When considering our forward-looking statements, you should keep in mind the risk factors and other cautionary statements in this Form 10-K. Item 1.Business. General We provide a suite of integrated pressure control and related services to onshore and offshore oil and gas exploration and development companies; principally in North America, Asia, North Africa, South America, West Africa and the Middle East.Our international customers include foreign state-owned national oil and gas producers and major international oil companies. Our U.S. customers include major and independent oil and gas companies as well as other oilfield service companies.Our service lines are organized into three business segments: Pressure Control, Well Intervention and Equipment Services.Our Pressure Control segment includes prevention and risk management services, including our Safeguard programs, that are designed to promote more efficient and safe oil and gas production procedures and reduce the number and severity of critical events such as oil and gas well fires, blowouts or other incidences due to loss of control at the well, and personnel, equipment and emergency services utilized during a critical well event. Our Well Intervention segment includes services that are designed to enhance production for oil and gas operators and consists primarily of snubbing and hydraulic workover services. Our Equipment Services segment, consists primarily of pressure control equipment rentals and services, designed for safer and more efficient production under high pressure and high temperature situations. Executive Offices.Our principal offices are located at 7908 N. Sam Houston Parkway W., 5th Floor, Houston, Texas 77064, and our telephone number is (281) 931-8884. Our website is located at www.boots-coots.com.Our annual reports on Form 10-K, quarterly reports on Form 10-Q, and current report on Form 8-K are all available, free of charge, on our website as soon as practicable after we file the reports with the SEC. 3 Table of Contents History of Boots & Coots In July 1997, Boots & Coots, Inc. became a worldwide leader in the oil well firefighting and blowout control industry by re-uniting many of the former employees of the Red Adair Company through its acquisitions of IWC Services, Inc, which was organized in June 1995 by six former key employees of the Red Adair Company, and Boots & Coots, L.P., which was organized by Boots Hansen and Coots Matthews, two former employees of the Red Adair Company who, like the founders of IWC Services, left that firm to form an independent company, which was a primary competitor of IWC Services. In 1999 we started providing prevention and risk management services to mitigate the risk of oil and gas well fires and blowouts. On March 3, 2006, we acquired the hydraulic well control business (HWC) of Oil States International, Inc. through which we acquired snubbing/hydraulic workover equipment and significantly expanded and enhanced our pressure control services capabilities. On July 31, 2007, we acquired Rock Springs, Wyoming-based StassCo Pressure Control, LLC (StassCo) which performed snubbing services in the Cheyenne basin, Wyoming and operated four hydraulic rig assist units.This acquisition marked our entry into the Rockies pressure control market. In 2007 we began our pressure control equipment rentals business as another component of our strategy to become a leader in the pressure control business for the oil and gas industry. On February 10, 2009, we acquired John Wright Company, which provides a suite of relief well drilling and risk management services to the oil and gas industry worldwide and enhanced our Safeguard service offerings. Our Industry Our business is primarily dependent on the conditions of the global oil and gas industry.Demand for our services is cyclical and primarily dependent upon the level of expenditures by oil and gas companies for Well Intervention and Equipment Services in our operating areas.These expenditures are influenced by prevailing oil and gas prices, expectations about future demand and prices, the cost of exploring, producing and developing oil and gas reserves, the discovery rates of new oil and gas reserves, political and economic conditions, governmental regulation and the availability and cost of capital, among other things.Demand for oilfield products and services may indirectly impact the longer-term prospects for our well control and other event-driven services. Business Strategy Our strategy is to leverage our knowledge, expertise and brand for a leadership position in the industry for services provided on oil and gas wells under pressure. That includes keeping a well in control while under pressure as well as containing a well out of control. We operate three business segments: Pressure Control, Well Intervention and Equipment Services. Internationally, our primary focus is on the state-owned national oil companies (NOCs).Critical events are more likely, creating demand for our Pressure Control services. In addition to safety, with oil and gas as their major commodity NOCs are incentivized to improve their fields in order to attract larger producers. This creates demand for our Well Intervention and Equipment Services segments. Unlike most other U.S. based service companies, our dependency on U.S. rig count is significantly reduced due to our global geographic diversity. Domestically, we are concentrated in the prolific shale areas where unconventional drilling methods are required. Underbalanced or directional drilling creates demand for all three segments of our business. Currently, unconventional drilling methods are practiced primarily in the U.S. In the long-term, we expect these same drilling methods will be practiced in the Europe and China shale plays. Business Segments Pressure Control History.The emergency response segment of the oil and gas services industry traces its roots to the late 1930's when Myron Kinley organized the Kinley Company; the first oil and gas well firefighting specialty company. Shortly after organizing the Kinley Company, Mr. Kinley hired Paul “Red” Adair, who learned the firefighting business under Mr. Kinley's supervision and remained with the Kinley Company until Mr. Kinley's retirement. When Mr. Kinley retired in the late 1950's, Mr. Adair organized the Red Adair Company and subsequently hired Boots Hansen and Coots Matthews as members of his professional firefighting staff. The international reputation of the Red Adair Company grew to the point where it was a subject of popular films and the dominant competitor in the industry. Boots Hansen and Coots Matthews remained with the Red Adair Company until 1978 when they split off to organize Boots & Coots LP, an independent firefighting, snubbing and blowout control company. 4 Table of Contents The 1990's represented a period of rapid change in the oil and gas well control and firefighting business. Over 700 of oil well fires were started by Iraqi troops during their retreat from Kuwait spurred the development of new firefighting techniques and tools that have now become industry standards. Moreover, after extinguishing the Kuwait fires, the entrepreneurs who created the oil and gas well firefighting industry, including Red Adair, Boots Hansen and Coots Matthews, retired, leaving our senior staff as the most experienced active oil and gas well firefighters in the world. Historically, the well control emergency response segment of the oil and gas services industry has been reactive, rather than proactive, and a small number of companies have dominated the market. Due to the predictability of a critical event, in 1999 we began to offer prevention and risk management services in an effort to provide a more consistent income stream. These services began with the introduction of our “Safeguard” prevention and risk management contract services in Alaska. We expanded these services into Venezuela in late 1999 and into Algeria in 2001. The Safeguard operations in Algeria were significantly expanded in 2004 when we entered into new long-term contracts with Algeria's national oil and gas company, Sonatrach, and ENSP, one of the Algeria national oil and gas service providers.We also expanded into India in 2004, working for the Oil and Natural Gas Commission of India.In 2008 we entered Libya and significantly expanded those services in 2009 under a renewed multi-year Safeguard contract. Description.Our Pressure Control segment consists of prevention and risk management services provided by personnel and equipment utilized primarily under a contractual basis, and emergency response services provided by personnel and equipment utilized during a critical well event, such as an oil and gas well fire, blowout, or other loss of control at the well. Response services also include snubbing and other pressure control services provided during a response which are designed to minimize response time, mitigate damage, and maximize safety.Prevention and risk management services include well integrity studies, risk management systems, personnel development, performance monitoring and audits, and risk mitigation services. The acquisition of John Wright Company provided sophisticated technology in well integrity solutions that supports our prevention services and enhance our management systems. Internationally, our prevention and risk management services are typically bundled together and provided under multi-year Safeguard service contracts.The emergency response business is by nature episodic and unpredictable, but can lead to our provision of prevention and risk management services in the future. Trends.In the international markets, the NOCs are aware of the risks associated with older, poorly maintained wells and wellheads, internal competency levels among core employees and service vendors and societal risks from fields positioned in high population areas. This awareness creates demand for prevention and risk management services to assess the magnitude of exposure, prevent catastrophic failures and mitigate damages in the event a loss occurs. Domestically, increased drilling in areas of high pressure and high temperature, such as the shale plays, increase demand for well integrity and well containment services. Our principal products and services for the Pressure Control segment include: Prevention.Our prevention programs include services that are designed to reduce the number and severity of critical well events by providing dedicated prevention and risk management services.The majority of these services are provided under the company’s Safeguard program, which was specifically designed for international producers and operators, particularly NOC’s, through dedicated prevention and risk management services. These services include training, risk analysis, contingency planning, well plan reviews, audit programs, inspection services and engineering services as well as the prevention and control of blowouts and the mitigation of risks related to installations.Our prevention business reflects an industry trend moving operators towards a higher level of preventative and risk mitigation measures to protect against critical well events and improve production.These services typically generate revenue on a contractual basis dependent upon the breadth, scope, and duration of services performed.We provide these services primarily to customers in the United States, Venezuela, Southeast Asia and North Africa, for both onshore and offshore applications. 5 Table of Contents Well Control.We offer two distinct levels of service depending on the nature of the well control event.A critical event response refers to a well control situation in which hydrocarbons are escaping from a well bore, regardless of whether a fire has occurred.Such an event frequently results in explosive fires, loss of life, damage to or destruction of drilling and production facilities, substantial environmental damage and the loss of significant production revenue. Because critical events ordinarily arise from equipment failures or human error, it is impossible to accurately predict the timing or scope of our critical event work. Critical events of catastrophic proportions can result in significant onetime revenues to us in the year of the incident. Our professional firefighting staff has over 300 years of combined industry experience in responding to critical events, oil well fires and blowouts.Non-critical event response, on the other hand, is intended to address more common sub-surface operating problems that do not involve escaping hydrocarbons.These events typically occur in connection with workover operations or the drilling of new wells into high pressure reservoirs. In most non-critical events, the blowout prevention equipment and other safety systems on the drilling rig function according to design and, in those instances, we are called upon to supervise and assist in the well control effort so that drilling operations can resume as promptly as safety permits. While non-critical events do not ordinarily have the revenue impact of a critical event, they are more frequent. Non-critical events, particularly when responded to by insufficiently trained third parties can escalate into critical events. Firefighting Equipment Rentals.We rent specialty well control and firefighting equipment primarily for use in conjunction with critical events; including firefighting pumps, pipe racks, athey wagons, pipe cutters, crimping tools and deluge safety systems. We charge for this equipment on a per diem basis. Snubbing Services.We provide hydraulic snubbing units for emergency well control situations to the oil and gas industry. A hydraulic snubbing unit is a specially designed rig used for moving tubulars in and out of a wellbore using hydraulic pressure. When a unit is snubbing, it is pushing pipe or tubulars into the well bore against well pressures. These units may also be used for blowout control and pipe recovery during a response event. Engineering Services.Utilizing our extensive pressure control engineering capabilities, we provide pre-event engineering services that include consultation, well planning, dynamic kill modeling and intervention planning. Firefighting Equipment Sales and Services.We sell complete firefighting equipment packages, together with maintenance, monitoring, updating of equipment and ongoing consulting services. Specialized Drilling Engineering.We have a highly specialized in-house engineering staff which provides engineering services, including planning and design of relief well drilling (trajectory planning, directional control and equipment specifications, and on-site supervision of drilling operations); planning and design of production facilities which are susceptible to well capping or other control procedures and mechanical and computer aided designs for well control equipment. Inspections.A cornerstone of our strategy of providing preventive well control services involves on-site inspection services for drilling and workover rigs, production platforms and field production facilities. Training.We provide specialized training in well control procedures for drilling, exploration and production personnel for both U.S. and international operators. Additionally, we provide competency programs, blowout drills and evaluations as well as incident command training. Well Intervention History.In March 2006, we acquired the snubbing/hydraulic workover services business of Oil States International, which included a fleet of 26 snubbing/hydraulic workover units.The acquisition significantly expanded our pressure control services to include snubbing and hydraulic workover operations and expanded our geographic presence in key international oil and natural gas markets.In 2007, we further expanded into the Rockies pressure control market with our acquisition of Wyoming-based StassCo, which included four hydraulic rig assists units. 6 Table of Contents Description.Our Well Intervention segment consists of services that are designed to enhance production for oil and gas operators.These services are available for both onshore and offshore operations for U.S. and international customers.Domestically, onshore these services are used primarily during the completion stage of drilling a well and offshore for plug and abandonment (P&A) operations. We generate revenue from these services on a "call-out" basis and charge a day rate for equipment and personnel.This contracting structure permits dynamic pricing based on market conditions, which are primarily driven by activity levels of oil and gas operators in response to the price of oil and natural gas.Call out services range in duration from less than a week in the case of a single well cleanout procedure to more than one year for a multi-well P&A campaign.Internationally, our well intervention services are used for maintenance workovers or recompletions. Revenue is typically generated on a multi-year contractual basis, with contracts ranging between six months and five years in duration. Trends.The advancement of under-balanced drilling techniques and well completion methods is being utilized to unlock the potential in unconventional resource plays and is influencing demand for hydraulic snubbing equipment. Underbalanced drilling can reduce lost circulation, minimize differential sticking, decrease drilling and completion time, and most importantly, complete more productive wells by avoiding formation damage. Similarly, completion techniques utilizing snubbing services have also advanced to drive the economics of these unconventional natural gas resource plays.This trend has gained acceptance in the North American shale resource play and we expect these techniques to expand into international natural gas producing markets, such as Europe and China. In the long-term, demand for natural gas is expected to rise, driven by its cleaner burning properties, lesser environmental impact, lower cost and greater availability when compared to oil.Investments in LNG infrastructure have transformed natural gas from a regional resource to a commodity that is readily traded and transported globally, increasing its commercial value in underdeveloped and emerging markets of West Africa, South America, Southeast Asia and the Middle East.We expect to benefit from increased international gas drilling as these wells typically have higher wellbore pressure and require snubbing/hydraulic services.While domestic natural gas drilling activity contracted during 2009, the active domestic drilling rig count began increasing towards the end of the year and the Haynesville, Fayetteville and Marcellus shale plays, among others, continue to experience substantial ongoing drilling.We have successfully positioned a significant portion of our domestic operations and assets to service and participate in these plays. Our principal products and services for the Well Intervention segment include: Snubbing/Hydraulic Workover.This service line includes those services performed by snubbing/hydraulic workover units primarily for underbalanced drilling of new wells (snubbing) and for enhancing production of existing wells (workover).We provide our snubbing/hydraulic workover units and services in various Well Intervention solutions involving workovers, well drilling, well completions, plugging and abandonment services and snubbing operations in pressure situations.Snubbing units may be used for both routine and emergency well control situations in the oil and gas industry.Our snubbing/hydraulic workover units are specially designed for moving tubulars in and out of a wellbore using hydraulic pressure.When snubbing, the unit is pushing pipe or tubulars into the well bore against well bore pressures.Due to their small size and ability to work on wells under pressure, hydraulic units offer some advantages over larger conventional workover and drilling rigs in onshore and offshore applications, especially when performing workover services on wells with pressure. We currently operate a fleet of 35 snubbing/hydraulic workover units; 28 of which are “stand alone” units and 7 are rig assist units.We own all of the units except two of the “stand alone” units, which we operate on behalf of a customer.Our units are currently deployed in various markets; domestically in the Mid-Continent, Southeast, Northeast and Rockies regions, in the Gulf Coast, and internationally in Africa, the Middle East and Venezuela.The utilization rate for our total fleet of hydraulic units was 46.6% in 2009 compared to 50.0% in 2008.Utilization rates are impacted by the regional demand for snubbing/hydraulic workover, the capabilities of the units in the region relative to the specific applications and capabilities desired by customers, and the nature of our contractual arrangements with customers.Our utilization rates are particularly affected by the call-out nature of our fleet in the U.S. and Middle East, where we are typically unable to obtain contractual utilization commitments from customers, our continuing efforts to upgrade and redeploy certain units to better position our fleet for opportunities in the U.S. gas drilling market, and the fact that we are required to stage units in specific international markets to service our regional customer base due to the particular application and capacity required.Utilization may increase as underutilized units in the U.S. are redeployed and we continue to expand internationally, where service contracts typically have terms of six months to five years. 7 Table of Contents Equipment Services History.In 2007, we commenced offering pressure control equipment rental and related services primarily in the Gulf Coast, Central and East Texas regions. Description.Our Equipment Services segment consists of renting pressure control equipment and providing services that are designed to enhance production and safety for oil and gas operators drilling under high pressure, high temperature circumstances. These services are available for both onshore and offshore operations for U.S. and international customers.Domestically, we generate revenue from these services on a "call-out" basis and charge a day rate for equipment and personnel.This contracting structure permits dynamic pricing based on market conditions, which are primarily driven by activity levels of oil and gas operators in response to the price of oil and natural gas. Trends.In the long-term, demand for natural gas is expected to rise; driven by its cleaner burning properties, lower cost and greater availability when compared to oil.Investments in LNG infrastructure have transformed natural gas from a regional resource to a commodity that is readily traded and transported globally, increasing its commercial value in underdeveloped and emerging markets of West Africa, South America, Southeast Asia and the Middle East.We expect to benefit from increased international gas drilling as these wells typically have higher wellbore pressure and require snubbing/hydraulic services.In the near term, domestic natural gas drilling activity has been contracting, but the Haynesville, Fayetteville and Marcellus shale plays, among others, continue to experience substantial ongoing drilling.We have successfully positioned a significant portion of our domestic operations and assets to service and participate in these plays. Our principal products and services for the Equipment Services segment involve rental of equipment, such as high pressure flow iron, valves, manifolds and chokes. Typically one or two technicians assemble, operate and maintain our equipment during the rental phase.We provide these services on a day rental and service basis with rates varying based on the type of equipment and length of time of rental and service.This business is currently operating in the Gulf Coast and Central and East Texas regions.We plan to expand this business into other operating areas where we provide Well Intervention services such as in the Rockies, North Texas and Oklahoma, including international markets where we are able to secure contractual commitments from our customers. Customers Our primary customers include the NOC’s and U.S. independent oil and gas companies.We also work for major andinternational oil and gas producers, as well as other oilfield service companies.While our services in general are generated from a base of several hundred customers, a significant portion of our total revenue in recent years has been generated by less than five international clients.Approximately 42% of our consolidated revenues during the year ended December 31, 2009 were derived from three key customers.Unless we are able to retain our existing customers or secure new customers, the loss of one or more of our significant customers would adversely affect our revenue and results of operations.We have a dedicated business development team in place to market our suite of pressure control services.In the U.S., our services are primarily provided on a “call out” basis, with short lead time between ordering equipment and services and providing service and delivering equipment.In international markets, services and equipment are delivered based on service contracts with a term ranging from six months to five years. Regulation Our operations are affected by numerous foreign, federal, state, and local laws and regulations relating to, among other things, workplace health and safety and the protection of the environment. Changes in these laws, including more stringent regulations and increased levels of enforcement of these laws and regulations, could significantly affect our business both directly and indirectly through our customers.We cannot predict changes in the level of enforcement of existing laws and regulations or how these laws and regulations may be interpreted or the effect changes in these laws and regulations may have on us or our future operations or earnings. We also are not able to predict whether additional laws and regulations will be adopted. Our operations are subject to numerous foreign, federal, state and local environmental laws and regulations governing the release and/or discharge of materials into the environment or otherwise relating to environmental protection. Numerous governmental agencies issue regulations to implement and enforce these laws, for which compliance is often costly and difficult. The violation of these laws and regulations may result in the denial or revocation of permits, issuance of corrective action orders, modification or cessation of operations, assessment of administrative and civil penalties, and even criminal prosecution. Certain environmental laws provide for “strict liability” resulting from remediation of spills and releases of hazardous substances and some provide liability for damages to natural resources or threats to public health and safety.Sanctions for noncompliance may include revocation of permits, corrective action orders, administrative or civil penalties, and criminal prosecution. We believe that we are in substantial compliance with applicable environmental laws and regulations. Further, we do not anticipate that compliance with existing environmental laws and regulations will have a material effect on our consolidated financial statements. However, there can be no assurance that substantial costs for compliance or penalties for non-compliance will not be incurred in the future. It is possible that changes in the environmental laws and enforcement policies hereunder, or claims for damages to persons, property, natural resources, or the environment could result in substantial costs and liabilities to us. Our insurance policies provide liability coverage for sudden and accidental occurrences of pollution and/or clean-up and containment of the foregoing in amounts which we believe are comparable to companies in the industry. To date, we have not been subject to any fines or penalties for violations of governmental or environmental regulations and have not incurred material capital expenditures to comply with environmental regulations. 8 Table of Contents We generate wastes, including hazardous wastes that are subject to the federal Resource Conservation and Recovery Act, or RCRA, and comparable state statutes. The United States Environmental Protection Agency, or EPA, and state agencies have limited the approved methods of disposal for some types of hazardous and nonhazardous wastes. Some wastes handled by us in our field service activities that currently are exempt from treatment as hazardous wastes may in the future be designated as “hazardous wastes” under RCRA or other applicable statutes. This would subject us to more rigorous and costly operating and disposal requirements. With regard to our U.S. operations, the federal Comprehensive Environmental Response, Compensation, and Liability Act, or CERCLA, also known as the “Superfund” law, and comparable state statutes impose liability, without regard to fault or legality of the original conduct, on classes of persons that are considered to have contributed to the release of a hazardous substance into the environment. These persons include the owner or operator of the disposal site or the site where the release occurred and companies that transported, disposed of, or arranged for the disposal of the hazardous substances at the site where the release occurred. Under CERCLA, these persons may be subject to joint and several liability for the costs of cleaning up the hazardous substances that have been released into the environment and for damages to natural resources, and it is not uncommon for neighboring landowners and other third parties to file claims for personal injury and property damage allegedly caused by the hazardous substances released into the environment. We currently have operations in the United States on properties where activities involving the handling of hazardous substances or wastes may have been conducted prior to our operations on such properties or by third parties whose operations were not under our control. These properties may be subject to CERCLA, RCRA and analogous state laws. Under these laws and related regulations, we could be required to remove or remediate previously discarded hazardous substances and wastes or property contamination that was caused by these third parties. These laws and regulations may also expose us to liability for our acts that were in compliance with applicable laws at the time the acts were performed. Our operations outside of the United States are potentially subject to similar foreign governmental controls relating to protection of the environment. We believe that, to date, our operations outside of the United States have been in substantial compliance with existing requirements of these foreign governmental bodies and that such compliance has not had a material adverse effect on our operations. However, this trend of compliance may not continue in the future or the cost of such compliance may become material. Research and Development As part of our acquisition of John Wright Company (JWC) we acquired proprietary processes, software and expertise, collectively integrated into the “Well Control Management System,” that are designed to assist operators, drilling contractors, and integrated service companies to define and manage their well control risks in a systematic way. Competition We operate in highly competitive markets within the oilfield services industry.We compete with large and small oilfield industry competitors including larger integrated oilfield service providers in all three business segments.Although we have a strong market share position in our service lines providing snubbing/hydraulic workover, equipment rentals and prevention and risk management services, these markets are highly fragmented. Our main competitors include Halliburton Company, Cudd Pressure Control, a subsidiary of RPC, Inc., International Snubbing Services (ISS) and Warrior Energy Services (Bobcat) that are both subsidiaries of Superior Energy Services, Inc., and a number of local and regional oilfield service businesses. The emergency response business is a dynamic market in which new technical developments could afford a service company a significant advantage. At present, the principal competitors in the oil and gas well firefighting business are Wild Well Control, Inc., a subsidiary of Superior Energy Services, Inc., and Cudd Pressure Control.We believe that our growth in our other pressure control service lines has strengthened our competitive position in the industry by expanding both the scope of services that we offer to our customers as well as our geographic presence.However, our competitors may succeed in developing new techniques, products and services that are more effective than any that have been or are being developed by us or that render our techniques, products and services obsolete or noncompetitive. Our competitors may also succeed in obtaining patent protection or other intellectual property rights that might hinder our ability to develop, produce or sell competitive products or the specialized equipment used in our business. 9 Table of Contents Employees As of December 31, 2009, we and our operating subsidiaries collectively had 665 full-time employees and 7 part-time personnel. In addition, we have several part-time consultants and also employ part-time contract personnel who remain on-call for certain Well Intervention and Response projects.We are not subject to any collective bargaining agreements and consider our relations with our employees, consultants and contract personnel to be good. Reliance upon Officers, Directors and Employees Our services require highly specialized skilled personnel. Because of the unique nature of the industry and the small number of persons who possess the requisite skills and experience, we are highly dependent upon the personal efforts and abilities of our employees. In seeking qualified personnel, we may be required to compete with companies having greater financial and other resources than us.Our future success will be dependent upon our ability to attract and retain qualified personnel, and the inability to do so, or the loss of personnel, could have a material adverse impact on our business. Contractual Obligations to Customers; Indemnification We customarily enter into service contracts which contain provisions that hold us liable for various losses or liabilities incurred by the customer in connection with our activities, including, without limitation, losses and liabilities relating to claims by third parties, damage to property, violation of governmental laws, regulations or orders, injury or death to persons, and pollution or contamination caused by substances in our possession or control. We may also be responsible for any such losses or liabilities caused by contractors retained by us in connection with the provision of services. In addition, such contracts generally require us, our employees, agents and contractors to comply with all applicable laws, rules and regulations (which may include the laws, rules and regulations of various foreign jurisdictions) and to provide sufficient training and educational programs to such persons in order to enable them to comply with applicable laws, rules and regulations.In the case of emergency response services, we frequently enter into agreements with customers which limit our exposure to liability and/or require the customer to indemnify us for losses or liabilities incurred by us in connection with such services, except in the case of gross negligence or willful misconduct.There can be no assurance, however, that such contractual provisions limiting our liability will be enforceable in whole or in part under applicable law. Item 1A.Risk Factors. In addition to the other information set forth elsewhere or incorporated by reference in this report, the following factors relating to us and our common stock should be considered carefully. 10 Table of Contents Risks Relating to Our Business Demand for our services and products depends on oil and natural gas industry activity and expenditure levels that are directly affected by trends in oil and natural gas prices. Demand for our products and services is particularly sensitive to the level of exploration, development, and production activity of, and the corresponding capital spending by, oil and natural gas companies, including national oil companies. Prices for oil and natural gas are subject to large fluctuations in response to relatively minor changes in the supply of, and demand for, oil and natural gas, market uncertainty, and a variety of other factors that are beyond our control.Current commodity prices as well as expectations about future prices and price volatility are important in determining the future spending levels of our customers and associated demand for our products and services.Any prolonged reduction in oil and natural gas prices will depress exploration, development, and production activity, often reflected as changes in rig counts. Perceptions of longer-term lower oil and natural gas prices by oil and gas companies may result in the reduction or deferral of major expenditures given the long-term nature of many large-scale development projects. Lower levels of activity result in a corresponding decline in the demand for our services that could have a material adverse effect on our revenue and profitability. Many factors affect the supply and demand for oil and natural gas and therefore influence product prices, including: • the level of production and production capability; • the levels of oil and natural gas inventories; • domestic and worldwide demand for oil and natural gas; • the expected cost of developing new reserves; • the actual cost of finding and producing oil and natural gas; • the availability of attractive oil and gas field prospects, which may be affected by governmental actions and regulations or environmental activists; • the availability of transportation infrastructure and refining capacity; • the level of drilling activity; • global weather conditions and natural disasters; • worldwide political, military, and economic conditions and economic activity, including growth in underdeveloped countries; • national government political objectives, including the ability of the Organization of Petroleum Exporting Countries (OPEC) to set and maintain production levels and prices for oil; • the cost and timing of the development of alternate energy sources; and • tax policies. If demand for drilling services or drilling rig utilization rates decrease significantly, then demand for our services will decrease, which will adversely affect our results of operations. The political and economic conditions of the foreign countries in which we operate expose us to risks that may have a material adverse effect on our business. We derive a significant portion of our revenue from our operations outside of the United States, which exposes us to risks inherent in doing business in each of the countries in which we transact business. Our operations in countries other than the United States accounted for approximately 68% of our consolidated revenues during the year ended December 31, 2009. Our operations in Venezuela and Algeria accounted for approximately 7% and 19%, respectively, of our consolidated revenues during the year ended December 31, 2009. Remaining foreign revenues for 2009 were primarily generated in India and Libya, with each representing over 12% of total revenues for the year ending December 31, 2009.We anticipate that our revenues from foreign operations will increase in the future due to our international presence in key oil and gas markets.Our international operations are subject to various risks peculiar to each country. With respect to any particular country, these risks may include: • expropriation and nationalization of our assets or those of our customers in that country; • political and economic instability; • strikes or work stoppages, civil unrest, acts of terrorism, force majeure, war or other armed conflict; • natural disasters, including those related to earthquakes and flooding; • inflation; • currency fluctuations, devaluations, conversion and expropriation restrictions; • confiscatory taxation or other adverse tax policies; • governmental activities that limit or disrupt markets, restrict or reduce payments, or limit the movement of funds; • governmental activities that may result in the deprivation of contract rights; and • trade restrictions and economic embargoes imposed by the United States and other countries. Due to the unsettled political conditions in many oil-producing areas in which we operate, including parts of Africa, South America and the Middle East, our revenue and profits are subject to increased risk of disruption and cost associated with the foregoing risks. 11 Table of Contents For instance, the Venezuelan National Assembly has approved a system governing how the state oil company, Petróleos de Venezuela, could gain operating control of oil producing projects.In 2007, the Venezuelan national oil company seized control of at least a 60% stake in oil production projects where foreign oil companies previously had a majority stake and operated the production project.These actions have created uncertainty in future business and investment activities among oil and natural gas companies and other business in Venezuela and have resulted in some companies withdrawing or curtailing activities in Venezuela. More recently, the Venezuela National Assembly enacted legislation that allows the Venezuelan government, directly or through its state oil company, to assume control over the operations and assets of certain oil field service providers in exchange for reimbursement of the book value of the assets adjusted for certain liabilities. To the extent that these actions adversely affect our assets and operations or our customers' activities in this region, they may adversely affect our consolidated revenues, results of operations and liquidity. Additionally, in some jurisdictions we are subject to foreign governmental regulations favoring or requiring the awarding of contracts to local contractors or requiring foreign contractors to employ citizens of, or purchase supplies from, a particular jurisdiction.These regulations may adversely affect our ability to compete. Our international business operations also include projects in countries where governmental corruption has been known to exist and where our competitors who are not subject to United States laws and regulations, such as the Foreign Corrupt Practices Act, can gain competitive advantages over us by securing business awards, licenses or other preferential treatment in those jurisdictions using methods that United States law and regulations prohibit us from using.For example, our non-U.S. competitors are not subject to the anti-bribery restrictions of the Foreign Corrupt Practices Act, which make it illegal to give anything of value to foreign officials or employees or agents of nationally owned oil companies in order to obtain or retain any business or other advantage.We may be subject to competitive disadvantages to the extent that our competitors are able to secure business, licenses or other preferential treatment by making payment to government officials and others in positions of influence. Violations of these laws could result in monetary and criminal penalties against us or our subsidiaries and could damage our reputation and, therefore, our ability to do business. Our customers’ activity levels and spending for our products and services may be adversely impacted by the recent volatility of oil and natural gas prices and uncertainty in the credit and capital markets. Recently, commodity prices have been extremely volatile. While current commodity prices are important contributors to positive cash flow for our customers, expectations about future prices and price volatility are generally more important for determining their future spending levels and demand for our products and services.Additionally, many of our customers finance their activities through cash flow from operations, the incurrence of debt or the issuance of equity. Recently, there has been significant uncertainty affecting the capital markets and the availability of credit.The combination of a reduction of cash flow resulting from declines in commodity prices, a reduction in borrowing bases under reserve-based credit facilities and the lack of availability of debt or equity financing may result in our customers reducing capital expenditure budgets, curtailing operations, failing to meet their obligations as they come due and delaying payment of, or renegotiating the terms and amount of, amounts owing to us. A material reduction in, or curtailment of, the operations or growth of our customer base as a whole, or any failure of our customers to meet or continue their contractual obligations to us could have a material adverse effect on our revenues and results of operations. We have borrowed, and may in the future borrow, money to fund our operations and growth, which exposes us to certain risks that may materially impact our operations. On February 10, 2009, we entered into a new $54.4 million credit agreement, providing for a term loan in the principal amount of $34.4 million and a revolving credit line in the principal amount of up to $20 million. The term loan facility requires regularly scheduled quarterly principal payments of $1.72 million. The term and revolver credit lines require regularly scheduled quarterly payments of interest. The term loan and the revolving credit line each mature on February 10, 2012.As of December 31, 2009 we had $39.1 million outstanding under the credit agreement and have the ability to borrow an additional $5.6 million.Additionally, we have outstanding a subordinated promissory note totaling $3.0 million.The borrowing base limitation under our revolving credit facility is subject to re-determination at the discretion of the lender if we fail to deliver the borrowing base certificate. Upon a re-determination, we could be required to repay a portion of our bank debt. Any failure by us to pay when due any amounts owing under the credit agreement or outstanding subordinated promissory note could result in a default and an acceleration of the loan. We intend to finance our operating expenses, capital expenditures and acquisitions with cash flow from operations and borrowings under our credit agreement. In addition, we may significantly alter our capitalization in order to make future acquisitions. These changes in capitalization may significantly increase our level of debt. If we incur additional debt for these or other purposes, the related risks that we face could intensify. A higher level of debt also increases the risk that we may default on our debt obligations. Our ability to meet our debt obligations and to reduce our level of debt depends on our future performance which is affected by general economic conditions and financial, business and other factors. Many of these factors are beyond our control. Our level of debt affects our operations in several important ways, including the following: 12 Table of Contents • a significant portion of our cash flow from operations must be used to pay interest on borrowings and is therefore not available to re-invest in our business; • the covenants contained in the agreements governing our debt limit our ability to borrow additional funds, pay dividends, make capital expenditures, dispose of assets and issue shares of preferred stock and otherwise may affect our flexibility in planning for, and reacting to, changes in business conditions; • a high level of debt may impair our ability to obtain additional financing in the future for working capital, capital expenditures, acquisitions, or general corporate or other purposes; • a leveraged financial position would make us more vulnerable to economic downturns and could limit our ability to withstand competitive pressures; and • any debt that we incur under our term credit facility or revolving credit facility will be at variable rates which makes us vulnerable to increases in interest rates. Our ability to finance our business activities will require us to generate substantial cash flow. Our business activities require substantial capital. We intend to finance our operations through cash flows from operations and borrowings under our credit facilities; however, we cannot be sure that our business will continue to generate cash flow at or above current levels or in an amount sufficient to fund our future business activities and service our debt.If we are unable to generate sufficient cash flow from operations to fund our business and service our debt, we may have to obtain additional financing through borrowings under our credit facilities and the issuance of debt and/or equity securities. We cannot be sure that any additional financing will be available to us on acceptable terms. Issuing equity securities to satisfy our financing requirements could cause substantial dilution to our existing stockholders. If our revenues were to decrease due to lower demand for our services as a result of lower oil and natural gas prices or for other reasons, and if we could not obtain capital through our revolving credit facility or otherwise, our ability to operate and grow our business could be materially adversely impacted. Deterioration of the credit and capital markets may hinder or prevent our access to capital, making it more expensive and difficult for us to meet future capital needs. Global financial markets and economic conditions have been, and continue to be, disrupted and volatile, which has caused a substantial deterioration in the credit and capital markets. In particular, the cost of raising money in the debt and equity capital markets has increased substantially while the availability of funds from those markets generally has diminished significantly. Also, as a result of concerns about the stability of financial markets generally and the solvency of counterparties specifically, the cost of obtaining money from the credit markets has increased as many lenders and institutional investors have increased interest rates, enacted tighter lending standards, refused to refinance existing debt at maturity at all or on comparable terms to existing debt, and reduced and, in some cases, ceased to provide new funding to borrowers. Due to these factors, we cannot be certain that funding from credit and capital markets will be available if needed and, to the extent required, on acceptable terms.If funding is not available when needed or on unfavorable terms, we may be unable to meet our obligations as they come due or may be required to reduce our capital expenditures and, therefore, be unable to expand our existing business, complete acquisitions or otherwise take advantage of business opportunities or respond to competitive pressures, any of which could have a material adverse effect on our revenues and results of operations. The loss of one or more of our current customers could adversely affect our results of operations. Our business is dependent upon a few large customers. Approximately 42% of our consolidated revenues during the year ended December 31, 2009 were derived from three key customers. Unless we are able to retain our existing customers, or secure new customers the loss of one or more of our significant customers would adversely affect our revenue and results of operations. 13 Table of Contents We are subject to foreign exchange and currency risks, particularly with respect to Venezuela. We operate internationally, giving rise to exposure to market risks from changes in foreign currency exchange rates to the extent that transactions are not denominated in U.S. Dollars.We typically endeavor to denominate all of our contracts in U.S. Dollars to mitigate exposure to fluctuations in foreign currencies.On December 31, 2009, we had a net working capital balance denominated in Venezuelan currency (Bolivars) and subject to market risks of $1,299,000.On December 31, 2009, our total Venezuela net working capitalexcluding U.S. Dollars in a U.S. bank account was $10,517,000, and our net book value of property and equipment was $4,175,000. The Venezuelan government implemented a foreign currency control regime on February 5, 2003 that has restricted the conversion of the Bolivars to U.S. Dollars. Our operating subsidiary has registered with the control board (CADIVI) to permit a portion of our total receivables paid in U.S. dollars directly to a United States bank account. Venezuela is also on the U.S. government's "watch list" for highly inflationary economies. We estimate the negative pre-tax impact on our working capital balance denominated in Bolivar Fuerte to be approximately $650,000 for the quarter ended March 31, 2010.Inflation and future devaluation may require us to record further charges.Effective January 11, 2010 the Venezuelan government devalued its currency and moved to a two-tier exchange structure. The official exchange rate moved from 2.15 to 2.60 for essential goods and to 4.30 for non-essential goods and services. The intense competition in our industry could result in reduced profitability and loss of market share for us. We compete with larger equipment and service providers in the oil and natural gas industry. Some of these companies have substantially greater financial resources and larger operations than we do. They may be better able to compete because of their broader geographic dispersion or their product and service diversity. As a result, we could lose customers and market share to those competitors. These companies may also be better positioned than we to successfully endure downturns in the oil and natural gas industry. Our operations may be adversely affected if our current competitors or new market entrants introduce new products or services with better prices, features, performance or other competitive characteristics than our products and services. Competitive pressures or other factors also may result in significant price competition that could harm our revenue and our business. Additionally, we may face competition in our efforts to acquire other businesses. We must successfully compete for the services of highly trained technical personnel. Many of the services that we provide are complex and require a high level of expertise and often must be performed in harsh conditions. Our success depends in part upon our ability to employ and retain technical personnel with the ability to provide and enhance these services. In addition, our ability to expand our operations depends in part on our ability to increase our skilled labor force. The demand for skilled workers is high and the supply is limited. A significant increase in the wages paid by competing employers could result in a reduction of our skilled labor force, increases in the wage rates that we must pay, or both. If these events were to occur, our cost structure could increase, our margins could decrease, and our growth potential could be impaired. Our hydraulic workover/snubbing business is susceptible to seasonal earnings volatility and may be adversely affected by severe weather. Our hydraulic workover/snubbing operations are directly affected by seasonal differences in weather in the areas in which we operate, most notably in the Gulf of Mexico and the Gulf Coast. Weather conditions in these regions generally result in higher activity in the spring, summer and fall months, with the lowest activity in the winter months. In addition, summer and fall drilling activity and, therefore, the demand for our hydraulic workover/snubbing services can be restricted due to hurricanes and other storms prevalent in the Gulf of Mexico and along the Gulf Coast. Repercussions of severe weather conditions may include: • evacuation of personnel and curtailment of services; • weather-related damage to offshore equipment resulting in suspension of operations; • weather-related damage to our facilities; • increase in insurance cost and reduction in its availability; • inability to deliver men or materials to jobsites; and • loss of productivity. 14 Table of Contents Our industry is prone to overcapacity, which results in increased competition and lower prices for our services. Oilfield service companies acquired additional equipment to meet their customers’ increasing demand for services as a result of high natural gas and crude oil prices and the associated increase in drilling activity in prior years. This resulted in an increased competitive environment and a significant increase in capacity among us and our competitors in certain of our operating regions. In the latter half of 2008 and continuing in 2009, prices for natural gas and crude oil and utilization rates for drilling rigs declined significantly. A sustained decline in these prices could result in a lower number of wells that are commercially viable for the natural gas and oil producers that we service. A reduction in the number of wells that require service could also increase overcapacity in our industry. To the extent that overcapacity persists, we will continue to experience significant downward pricing pressure and lower demand for our services, which will continue to adversely affect our financial condition and results of operations. We could be subject to substantial liability claims that could harm our financial condition. Our operations involve hazardous activities that involve an extraordinarily high degree of risk. Hazardous operations are subject to accidents resulting in personal injury and the loss of life or property, environmental mishaps and mechanical failures, and litigation arising from such events may result in our being named a defendant in lawsuits asserting large claims. We may be held liable in certain circumstances, including if we fail to exercise reasonable care in connection with our activities, and we may also be liable for injuries to agents, employees and contractors who are acting within the course and scope of their duties. However: • we may not be able to secure insurance coverage for all of the claims or damages to which we are exposed or such coverage may not be available on terms we consider commercially reasonable; • we may be faced with types of liabilities that will not be covered by any insurance coverage that we do obtain, such as damages from environmental contamination; and • the dollar amount of any damages may exceed our policy limits. A successful claim for which we are not fully insured could have a material adverse effect on us. No assurance can be given that we will not be subject to future claims that are not covered by or are in excess of the amount of insurance coverage which we deem appropriate to maintain. Declines in oil and natural gas prices and global economic weakness during 2009 have resulted in customers delaying payments on our invoices, which trend could adversely impact our liquidity, results of operations and financial condition. In line with industry practice, we bill our customers for our services in arrears and are, therefore, subject to our customers delaying or failing to pay our invoices.While historically our customer base has not presented significant credit risks, the economic recession and decrease in commodity prices has increased our exposure to the risks of nonpayment and nonperformance by our customers as a consequence of reductions in our customer’s cash flow from operations and limits on their access to capital.For example, we have seen an increased delay in receiving payment on our receivables from our national oil company customers in Venezuela, and, during first quarter 2009,and most of the second quarter, we temporarily suspended operations in Venezuela pending payment, before resuming operations in late second quarter of 2009 a partial payment was received.If these customers, or any of our other significant customers, delay in paying us for a prolonged period or fail to pay us a significant amount of our outstanding receivables, it may have a material adverse effect on our liquidity, results of operations and financial condition. A more than temporary halt in our operations could result in our incurring impairment charges to the carrying values of our assets, further negatively impacting our results of operations and financial condition. To the extent that our cash flows are affected by delays in, or failures by, our customers paying our receivables, we may have to obtain additional financing through borrowings under our credit facilities and the issuance of debt and/or equity securities. Our borrowing capacity under our credit facilities and our ability to satisfy the financial covenants contained in our credit facilities may be adversely impacted by declines in our asset values or results of operations, and we may not be able to obtain additional financing on acceptable terms. The cyclical nature of, or a prolonged downturn in, our industry could affect the carrying value of our goodwill and negatively impact our earnings. As of December 31, 2009, we had $14,313,000 of goodwill or 7.3% of total assets.We have recorded goodwill because we paid more for some our businesses than the fair market value of the tangible and measurable intangible net assets of those businesses.Upon our annual review of our goodwill balance, if management determines that the carrying value of our equipment may not be recoverable, our goodwill could be reduced and therefore adversely impact our earnings. 15 Table of Contents We may not successfully integrate the businesses we acquire or achieve the benefits we are seeking from acquisitions. As part of our business strategy, we intend to evaluate potential acquisitions of other businesses or assets. However, there can be no assurance that we will be successful in consummating any such acquisitions. Successful acquisition of businesses or assets will depend on various factors, including, but not limited to, our ability to obtain financing and the competitive environment for acquisitions. In addition, we may not be able to successfully integrate any business or assets that we acquire in the future. The integration of acquired businesses is likely to be complex and time consuming and may place a significant strain on management resources. We are subject to federal, state and local laws and regulations regarding issues of health, safety and protection of the environment.Under these laws and regulations, we may become liable for penalties arising from non-compliance, property and natural resource damages or costs of performing remediation.Any changes in these laws and regulations could increase our costs of doing business. Our operations are subject to federal, state and local laws and regulations relating to protection of natural resources and the environment, health and safety, waste management, and transportation of waste and other substances. Liability under these laws and regulations could result in cancellation of well operations, expenditures for compliance and remediation, and liability for property damages and personal injuries. Sanctions for noncompliance with applicable environmental laws and regulations may include assessment of administrative, civil and criminal penalties, revocation of permits and issuance of corrective action orders. In addition, the oil and natural gas operations of our customers and, therefore, our operations are limited by lease stipulations designed to protect various wildlife. Laws protecting the environment generally have become more stringent over time and are expected to continue to do so, which could lead to material increases in costs for future environmental compliance and remediation. The modification or interpretation of existing laws or regulations, or the adoption of new laws or regulations, could curtail exploratory or developmental drilling for oil and natural gas and could limit our well services opportunities. Some environmental laws and regulations may impose joint and several, strict liability, which means that in some situations we could be exposed to liability as a result of our conduct that was lawful at the time it occurred or due to the conduct of, or conditions caused by, prior operators or other third parties. Clean-up costs and other damages arising as a result of environmental laws and regulations, and costs associated with changes in such laws and regulations could be substantial and could have a material adverse effect on our financial condition. Our well services opportunities may be limited by the affect on our customers of legislative and regulatory proposals related to climate change and hydraulic fracturing techniques utilized in many oil and gas reservoirs. Several states have or may adopt climate change and greenhouse gas legislation and regulations.Presently there are no federally mandated greenhouse gas reduction requirements in the United States. However, in June 2009, the U.S. House of Representatives passed the American Clean Energy and Security Act of 2009, also known as the Waxman-Markey Bill. The U.S. Senate’s version, The Clean Energy Jobs and American Power Act, or the Boxer-Kerry Bill, has been introduced, but has not passed. Although these bills include several differences that require reconciliation before becoming law, both bills contain the basic feature of establishing a “cap and trade” system for restricting greenhouse gas emissions in the US. Under such system, certain sources of greenhouse gas emissions would be required to obtain greenhouse gas emission “allowances” corresponding to their annual emissions of greenhouse gases. The number of emission allowances issued each year would decline as necessary to meet overall emission reduction goals. As the number of greenhouse gas emission allowances declines each year, the cost or value of allowances is expected to escalate significantly. The ultimate outcome of this legislative initiative remains uncertain.In addition to the pending climate legislation, the EPA has issued greenhouse gas monitoring and reporting regulations that went into effect January 1, 2010, and require reporting by regulated facilities by March 2011 and annually thereafter.Beyond measuring and reporting, the EPA issued an “Endangerment Finding” under section 202(a) of the Clean Air Act, concluding greenhouse gas pollution threatens the public health and welfare of current and future generations.The EPA has proposed regulation that would require permits for and reductions in greenhouse gas emissions for certain facilities, and may issue final rules this year. Several proposals are before the U.S. Congress that, if implemented, would subject the process of hydraulic fracturing to regulation under the Safe Drinking Water Act.Hydraulic fracturing involves the injection of water, sand and chemicals under pressure into rock formations to stimulate natural gas production.Hydraulic fracturing is necessary to produce commercial quantities of crude oil and natural gas from many reservoirs.Such legislation could have a significant impact on the development of many oil and natural gas shale and tight sand formations. 16 Table of Contents Although it is not possible at this time to predict the final outcome of these state and federal legislative and regulatory proposals, they could adversely impact drilling activitiesand curtail exploratory or developmental drilling for oil and natural gas and, therefore, limit demand for our services. Risks Relating to Ownership of Our Common Stock We have not paid, and do not anticipate paying, any dividends on our common stock in the foreseeable future. We have never paid any cash dividends on our common stock. We do not expect to declare or pay any cash or other dividends in the foreseeable future on our common stock. Our existing credit facilities restrict our ability to pay cash dividends, and we may also enter into credit agreements or other borrowing arrangements in the future that further restrict our ability to declare or pay cash dividends on our common stock. You may experience dilution of your ownership interests due to the future issuance of additional shares of our common stock. We may in the future issue our previously authorized and unissued securities, resulting in the dilution of the ownership interests of our present stockholders. We are currently authorized to issue 125,000,000 shares of common stock and 5,000,000 shares of preferred stock with such designations, preferences and rights as determined by our board of directors. As of March 2, 2010, no shares of our preferred stock were outstanding, 80,128,460 shares of common stock were outstanding, and there were approximately 4.3 million shares of common stock underlying certain outstanding stock options, of which 3.9 million were exercisable within 60 days. The issuance of such additional shares of common stock would dilute the interests of our existing stockholders and issuance or potential issuance of such shares may create downward pressure on the trading price of our common stock or affect any future potential acquisition/merger offer, if any. We may also issue additional shares of our common stock or other securities that are convertible into or exercisable for common stock in connection with the hiring of personnel, future acquisitions, future private placements of our securities for capital raising purposes, or for other business purposes. Any such issuances would further dilute the interests of our existing stockholders. We may issue preferred stock, the terms of which could adversely affect the voting power or value of our common stock. Our certificate of incorporation authorizes us to issue, without the approval of our stockholders, one or more classes or series of preferred stock having such preferences, powers and relative participating, optional and other rights, including preferences over our common stock respecting dividends and distributions, as our board of directors may determine. The terms of one or more classes or series of preferred stock could adversely impact the voting power or value of our common stock. For example, we might afford holders of preferred stock the right to elect some number of our directors in all events or on the happening of specified events or the right to veto specified transactions. Similarly, the repurchase or redemption rights or liquidation preferences we might assign to holders of preferred stock could affect the residual value of our common stock. The Rights Agreement by and between us and American Stock Transfer & Trust Company dated November 17, 2001 ("Rights Agreement"), provisions contained in our certificate of incorporation and bylaws and provisions of Delaware law could discourage a takeover attempt, which may reduce or eliminate the likelihood of a change of control transaction and, therefore, your ability to sell your shares for a premium. The Rights Agreement provisions contained in our certificate of incorporation and bylaws and provisions of Delaware law could make it more difficult for a third party to acquire control of our company. We have entered into a Rights Agreement that would cause extreme dilution to any person or group who attempts to acquire a significant interest in us without advance approval of our board of directors. Our certificate of incorporation and bylaws include provisions for a classified board, limitations on the removal of directors and on stockholder proposals at meetings of stockholders and limitations on the right of stockholders to call special meetings. Our certificate of incorporation also authorizes our board of directors to issue preferred stock without stockholder approval. In addition, Section 203 of the Delaware General Corporation Law imposes restrictions on mergers and other business combinations between us and any holder of 15% or more of our outstanding common stock. Each of these factors could increase the difficulty for a third party to acquire us and, therefore, delay or prevent a change of control transaction, even if that change would be beneficial to our stockholders, which could affect the value of our common stock and reduce or eliminate your ability to sell your shares of common stock at a premium. 17 Table of Contents If we fail to maintain the adequacy of our internal controls, our ability to provide accurate financial statements and comply with the requirements of the Sarbanes-Oxley Act of 2002 could be impaired, which could cause our stock price to decrease substantially. Effective internal control over financial reporting is essential for us to produce reliable financial reports. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, we are required to furnish a report by our management on our internal control over financial reporting. That report must contain, among other matters, an assessment of the design and operating effectiveness of our internal controls over financial reporting as of the end of the fiscal year and disclosure of any material weaknesses in our internal control over financial reporting identified by management. That report must also contain a statement that our independent registered public accounting firm has issued an attestation report on the effectiveness of our system of internal accounting controls over financial reporting and our independent registered public accounting firm is required to provide such a report. If in the future we cannot provide reliable financial information or prevent fraud or we are unable to assert that our internal control over financial reporting is effective as of the end of the then current fiscal year (or, if our independent registered public accounting firm is unable to issue an unqualified report as to the effectiveness of our internal controls), we could lose investor confidence in the accuracy and completeness of our financial reports, which would have a negative effect on our stock price and our ability to raise capital. Item 1B. Unresolved Staff Comments. None. Item 2.Properties. We own or lease approximately 20 offices including operations facilities.We believe our current operating facilities are suitable and adequate to meet current and reasonably anticipated needs although as our business grows we may need additional facilities.Descriptions of the major facilities used in our operations are as follows: Owned Locations Houston, Texas – Office, manufacturing and warehouse building Houma, Louisiana – Office, operations, fabrication and equipment storage facility Leased Locations Houston, Texas – Administrative office Rock Springs, Wyoming – Office, operations and equipment storage facility Bridgeport, Texas - Office, operations and equipment storage facility Pleasanton, Texas - Office, operations and equipment storage facility Longview, Texas – Office, operations and equipment storage facility Franklin, Texas – Office, operations and equipment storage facility Shreveport, Louisiana – Office, operations and equipment storage facility Broussard, Louisiana – Office, operations and equipment storage facility Weston, West Virginia - Office, operations and equipment storage facility Algeria – Office, operations, and equipment storage facility 18 Table of Contents Libya - Office Republic of Congo – Office, operations, and equipment storage facility Egypt – Office, operations, and equipment storage facility Dubai – Office, operations, and equipment storage facility Singapore - Office, operations and equipment storage facility Qatar – Office, operations Venezuela (Anaco) – Office, operations, and equipment storage facility Venezuela (Ojeda) – Office, operations, and equipment storage facility Item 3.Legal Proceedings. We are involved in or threatened with various legal proceedings from time to time arising in the ordinary course of business.We do not believe that any liabilities resulting from any such proceedings will have a material adverse effect on our operations or financial position. Expro Americas, LLC, sued Boots & Coots and several of our employees in the 281st Judicial District of Harris County, Texas in August, 2007, claiming misappropriation of trade secrets, tortuous interference with contracts and employment relationships, conspiracy and violations of the Texas Theft liability Act relating to Boots & Coots’ hiring of a number of the plaintiff’s former employees.Trial in the case was held on August 18, 2009. The jury found against Boots & Coots on misappropriation of trade secrets and intentional interference with contractual relations relating to two Expro employees, although it also found that Boots & Coots did not knowingly participate in breach of fiduciary duty.On December 11, 2009, the court entered a judgment against us and one employee indemnified by us in the amount of $3,000,000.00 plus $351,780.82 pre-judgment interest and costs of court.The total judgment bears interest at 5% compounded on an annual basis.The Company has taken appropriate steps to file an appeal of the trial court's judgment.No amount has been recorded in the Company’s financial statements for this judgment in accordance with the requirements under “Accounting for Contingencies”, based upon the Company’s assessment of the likely outcome of the appeal. The anticipated time frame for the appeal to be heard is within the next two years. Item 4. Reserved. 19 Table of Contents PART II Item 5. Market for Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities. Our common stock is listed on the NYSE Amex under the symbol “WEL.”The following table sets forth the high and low sales prices per share of our common stock for each full quarterly period within the two most recent fiscal years as reported on the NYSE Amex: High and Low Sales Prices High Low High Low First Quarter $ Second Quarter Third Quarter Fourth Quarter OnMarch 2, 2010 the last reported sales price of our common stock as reported on NYSE Amex was $1.85per share. As of March 2, 2010,our common stock was held by approximately 186 holders of record.We have a larger number of beneficial stockholders and much of our common stock is held by broker-dealers in street name for their customers. We have not paid any cash dividends on our common stock to date. Our current policy is to retain earnings, if any, to provide funds for the operation and expansion of our business. Our credit agreement contains covenants prohibiting the payment of dividends. 20 Table of Contents PERFORMANCE OF COMMON STOCK The following graph compares our total stockholder return on an investment of $100 in our common stock at December 31, 2004 for the years ended December 31, 2005, 2006, 2007, 2008 and 2009 as compared to the Standard & Poors' 500, the PHLX Oil Service Sector and the DJ Wilshire MicroCap Oil Equipment & Services indices over the same period. 12/04 12/05 12/06 12/07 12/08 12/09 Boots & Coots, Inc. S&P 500 PHLX Oil Service Sector DJ US MicroCap Oil Equipment & Services Total Stock Market 21 Table of Contents Item 6. Selected Financial Data. The following table sets forth certain historical financial data as of and for the years ended December 31, 2009, 2008, 2007, 2006 and 2005 which has been derived from our audited consolidated financial statements.The data should be read in conjunction with the consolidated financial statements, including the notes, and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included elsewhere in this Form 10-K. Years Ended December 31, (in thousands except per share amounts) INCOME STATEMENT DATA: Revenues $ Operating income Net income Net income attributable to common stockholders BASIC INCOME PER COMMON SHARE: Net income $ Weighted average common shares outstanding –Basic DILUTED INCOME PER COMMON SHARE: Net income $ Weighted average common shares outstanding - Diluted As of December 31, (in thousands) BALANCE SHEET DATA: Total assets (1) $ Long-term debt and notes payable, including currentmaturities (2) Working capital (3) Stockholders' equity (4) Common shares outstanding The increase in total assets during 2009 was primarily due to the increase in goodwill and intangibles resulting from the acquisition of JWC during 2009 and increase in deferred debt cost related to new Wells Fargo credit agreement.The increase in total assets during 2008 was primarily due to the increase in receivables which resulted from substantial increase in revenue in the fourth quarter 2008 compared to fourth quarter 2007.It was also a result of an increase in property, plant and equipment due to higher capital expenditures to support our higher volume of revenue in 2008. The increase in long term debt from 2008 to 2009 is a result of the new credit agreement with Wells Fargo entered into during 2009 used primarily for funding the JWC acquisition. The increase in long term debt from 2007 to 2008 primarily resulted from borrowings to fund working capital and capital expenditure requirements. The increase in long term debt from 2005 to 2006 is a result of borrowings from debt issued and the credit agreement with Wells Fargo entered into, in conjunction with funding for the HWC acquisition. Working capital is the dollar amount of current assets less current liabilities.The working capital increased from 2008 to 2009 primarily due to the decrease in accounts payable and accruals offset by the increase in short term note payables related to the new Wells Fargo agreement.The working capital increased from 2007 to 2008 primarily due to an increase in accounts receivable offset by an increase in accounts payable and accrued liabilities, both of which were due to substantial increase in 2008 revenue activity.In 2007, accounts receivable increased due to higher fourth quarter revenue in 2007 compared to 2006: additionally, foreign prepaid tax and prepaid expenses increased. The increase in working capital from 2005 to 2006 is a result of the HWC acquisition. The increases in stockholders’ equity from 2008 to 2009 and from 2007 to 2008 are primarily due to net income.The increase from 2006 to 2007 is due to our April 2007 underwritten public offering of 14.95 million shares of our common stock which netted $28.8 million. The increase in stockholders’ equity from 2005 to 2006 is a result of the 26.5 million shares issued for the purchase of HWC valued at $26.5 million. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Overview We provide a suite of integrated pressure control and related services to onshore and offshore oil and gas exploration and development companies, principally in North America, South America, North Africa, West Africa, the Middle East and Asia, including training, contingency planning, well plan reviews, audits, inspection services, engineering services, pressure control equipment rental services, hydraulic snubbing workovers, well completions and plugging and abandonment services. 22 Table of Contents On March 3, 2006, we acquired the hydraulic well control business (HWC) of Oil States International, Inc.As a result of the acquisition, we acquired the ability to provide hydraulic units for emergency well control situations and various well intervention solutions involving workovers, well drilling, well completions and plugging and abandonment services. Hydraulic units may be used for both routine and emergency well control situations in the oil and gas industry.A hydraulic unit is a specially designed rig used for moving tubulars in and out of a wellbore using hydraulic pressure. These units may also be used for snubbing operations to service wells under pressure. When a unit is snubbing, it is pushing pipe or tubulars into the wellbore against wellbore pressures. On July 31, 2007, we acquired Rock Springs, Wyoming-based StassCo Pressure Control, LLC (StassCo), and the transaction was effective for accounting and financial purposes as of August 1, 2007.StassCo operates four hydraulic rig assist units in the Cheyenne Basin, Wyoming, and its presence in the Rockies is a key to our strategy to expand North America land operations. We added our pressure control equipment rental service line to our suite of pressure control services during the fourth quarter of 2007.Our pressure control equipment and operating personnel are utilized primarily during the drilling and completion phases of oil and gas wells.We are currently operating this business in our North America regions, classified as the Gulf of Mexico, Mid-Continent and Southeast and our Middle East international region.We plan to expand into other operating areas where we provide pressure control services. On February 10, 2009, we purchased John Wright Company (JWC) for approximately $10 million in a combination of cash and subordinated debt. Based in Houston, JWC provides a suite of relief well drilling and risk management services to the oil and gas industry worldwide. We are integrating the company’s proprietary technology into our Safeguard program, which is currently our fastest growing service line. Demand for services depends on factors beyond our control, including the volume and type of drilling and workover activity, which is substantially influenced by fluctuations in oil and natural gas prices. Wars, acts of terrorism and other unpredictable factors may affect demand for our services on a regional basis.Demand for our emergency well control, or critical well event, services is volatile and inherently unpredictable.As a result we expect to experience large fluctuations in our revenues from these services.Non-critical services, included in our well intervention segment, while subject to typical industry volatility associated with commodity prices, drilling activity levels and the like, provide more stable revenues and our strategy continues to be to expand these product and service offerings while focusing on our core strength of pressure control services. Results of Operations The following discussion and analysis should be read in conjunction with the consolidated financial statements and notes thereto and the other financial information contained in our periodic reports previously filed with the Securities and Exchange Commission and incorporated herein by reference. Our summary consolidated operating results for the fiscal years ended December 31, 2009, 2008 and 2007 were: Years Ended December 31, (in thousands) Revenues $ $ $ Costs and expenses: Cost of sales Operating expenses Selling, general and administrative Other operating expense Depreciation and amortization Operating income Interest expense Other (income) and expense, net 99 3 ) Income tax expense Net income $ $ $ 23 Table of Contents We operate in three business segments: Pressure Control, Well Intervention and Equipment Services.Intercompany transfers between segments were not material.Our accounting policies of the operating segments are the same as those described in the summary of significant accounting policies. While cost of sales expenses are variable based upon the type of revenue generated, most of our operating expenses represent fixed costs for base labor charges, rent and utilities.For purposes of this presentation, operating expenses and depreciation and amortization have been charged to each segment based upon specific identification of expenses and a pro rata allocation of remaining non-segment specific expenses are assigned between segments based upon relative revenues.Selling, general and administrative and corporate expenses have been allocated between segments in proportion to their relative revenue. Business segment operating data from continuing operations is presented for purposes of management discussion and analysis of operating results. The Pressure Control segment consists of personnel, equipment and services which are designed to reduce the number and severity of critical well events offered through our prevention and risk management programs, including training, contingency planning, well plan reviews, audits, inspection services and engineering services. This segment also consists of personnel, equipment and services provided during a critical well event. These services can include snubbing and equipment services rental equipment provided during a response which are designed to minimize response time and mitigate damage while maximizing safety.These services primarily utilize existing personnel to maximize utilization with only slight increases in fixed operating costs. Our Well Intervention segment consists of services that are designed to enhance production for oil and gas operators and reduce the number and severity of critical well events such as oil and gas well fires, blowouts, or other losses of control at the well. This segment includes services performed by hydraulic workover and snubbing units that are used to enhance production of oil and gas wells. These units are used for underbalanced drilling, workover, well completions and plugging and abandonment services. The Equipment Services segment includes our pressure control equipment rental and service business, which began as an expansion of the Company’s existing services in 2007. We expect our Equipment Services segment to continue to benefit as a result of cross selling of our other services by our business development team and our expanded geographic presence. Information concerning operations in our three different business segments for the years ended December 31, 2009, 2008 and 2007 is presented below.Certain reclassifications have been made to the prior periods to conform to the current presentation. Year Ended December 31, (in thousands) RevenuesPressure Control $ $
